Citation Nr: 1523424	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to March 1972, which included overseas service in Western Europe and the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran had also perfected an appeal for a denial of service connection for bilateral hearing loss.  However, well prior to the certification of the appeal to the Board, the Veteran expressly withdrew his appeal of the hearing loss issue correspondence received by the RO in October 2011.  The RO has duly acknowledged the withdrawal of the hearing loss appeal in an August 2012 deferred rating decision.  Accordingly, this matter is now closed and no longer subject to appellate review.

The appeal of the denial of VA compensation for tinnitus was certified to the Board in September 2012 and the Veteran's claims file was forwarded to the Board in November 2014.  
 
In an April 2015 hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and evidence in support of his tinnitus claim before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.


FINDINGS OF FACT

Tinnitus was not demonstrated in service, nor was tinnitus objectively demonstrated to have been manifest to a compensable degree within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed tinnitus is related to his active military service, to include in-service noise exposure.  


CONCLUSION OF LAW

Tinnitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's duty to notify and assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the. . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim on appeal, the Veteran's service treatment records have been obtained and associated with the evidence, as well as pertinent private and VA post-service medical records, dated 1983 - 2011.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's tinnitus with his period of active service.  

During the pendency of the claim, the Veteran underwent VA examinations addressing the tinnitus issue in October 2009 and October 2011.  Nexus opinions addressing the tinnitus issue were obtained from both and presented in their respective reports.  The nexus opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's history of noise exposure during military service.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claim decided on the merits herein.  The Veteran's reported lay history of experiencing tinnitus since service was also recognized.  Thusly, the Board finds that the October 2009 and October 2011 VA audiological examination reports and the nexus opinions obtained are adequate for adjudication purposes with respect to the matter decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to this issue is unnecessary.  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge, who officiated over an April 2015 Board hearing conducted at the RO.  At the time of the hearing, the Veteran was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the April 2015 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for the tinnitus disability decided herein.  See transcript of April 15, 2015 Travel Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the April 2015 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the tinnitus claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to this matter is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for tinnitus.




II.  Pertinent laws and regulations - service connection.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Service connection may also be awarded for any disease or disability that is proximately due, the result of, or aggravated (which is to say permanently worsened beyond its natural progression) by a service-connected disease or disability.  38 C.F.R. § 3.310(a), (b) (2014).  In the present case, the Veteran is service-connected only for Type II diabetes mellitus, which is rated 20 percent disabling.  The Veteran and his representative do not allege, nor does the evidence associated with the claim indicate, that his tinnitus is secondary to, or permanently worsened by his service-connected diabetes.  Accordingly, the Board will not discuss this theory of service connection any further as the matter has not been duly raised by the record.    

The Veteran's DD-214 shows that he served for a period of approximately 2 1/2 years of active duty in the United States Army as a motor vehicle mechanic.  He also served in a combat zone inside the Republic of Vietnam and was also instructed in the handling of small arms as part of his basic military training.  His account of exposure to noise from motor vehicles, small arms, and larger guns during active duty is consistent with the circumstances of his military service and thusly his in-service exposure to acoustic trauma is accordingly conceded.  

III.  Entitlement to service connection for tinnitus.

In June 2009, the Veteran submitted a claim, inter alia, for service connection for tinnitus.  In written correspondence in support of his claim, and in his hearing testimony before the Board, the Veteran essentially asserts that his tinnitus is etiologically related to his conceded in-service noise exposure and that he experienced onset of tinnitus symptoms in service with continuity of the same symptoms thereafter.  The Veteran is deemed competent to report experiencing self-perceivable ringing in his ears and its time of onset (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).        

The Veteran's service treatment records show that his hearing acuity, ears, and tympanic membranes were clinically normal on entrance examination in September 1969 and that he expressly denied having any history of hearing loss or ear trouble on an accompanying medical history questionnaire.  No notation of tinnitus complaints are demonstrated in his service treatment records for the entirety of his period of active duty.  Separation examination in February 1972 shows that his hearing acuity, ears, and tympanic membranes were clinically normal.  No tinnitus was indicated in the clinical record at the time of his service discharge.

Post-service medical records from private sources pertaining to the period from 1983 - 2008 show that the Veteran was employed for a period of over 32 years at a factory that manufactured mechanical components, from June 1976 to July 2008.  These private medical records show that the Veteran received ongoing treatment (including surgical treatment) for chronic bilateral earaches, tympanic membrane perforations, eustachian tube infections, and otitis media, with his right ear being primarily affected.  Of significance during this period is an October 1995 otalgia treatment report, in which the treating clinician specifically noted that "[the Veteran] is not complaining of tinnitus."  Also, the Veteran denied having tinnitus symptoms or ringing in his ears in a December 2006 private health history questionnaire.  Private hospital treatment records dated in January 2007 include an audiology department report showing that the Veteran denied having tinnitus symptoms or ringing in his ears.  Lastly, in a late January 2007 medical history questionnaire provided by the healthcare provider associated with his employer, the Veteran reported that he did not have any history of ringing symptoms in his ears.

VA examination in October 2009 presented a diagnosis of tinnitus, based on the Veteran's subjective account of experiencing constant tinnitus symptoms.  The examining clinician reviewed the Veteran's pertinent clinical history contained in his claims file and opined that the Veteran's tinnitus was less likely than not (i.e., less than 50/50 probability) caused by or was a result of his military noise exposure, predicating this conclusion on the absence of any report of tinnitus in the Veteran's service medical records.

A November 2009 VA treatment note shows a diagnosis of tinnitus, which the Veteran related a history of having active symptoms since military service after exposure to the noise of gun blasts.

In October 2011, the Veteran underwent another VA audiology examination.  He was diagnosed with tinnitus.  The Veteran reported that his tinnitus symptoms had their onset in active service, beginning in 1972, as a result of being exposed to the noise of cannon fire.  After reviewing his claims file, the examiner presented the following clinical nexus opinion regarding the Veteran's tinnitus:

[The Veteran's tinnitus is] [l]ess likely than not (less than 50% probability) caused by or a result of [his conceded] military noise exposure.  [The] [r]ationale [is that] [al]though the veteran reported his tinnitus began in 1972, this opinion is based on the veteran's written responses on an occupational and a medical history form dated [in December] 2006.  On an employee questionnaire dated [in January] 2007, although the veteran reported having ear surgery, the veteran denied having any history of "ringing" in his ears.  In addition, on the form dated [in December] 2006, the veteran denied having any "severe" ringing in his ears after work.  Finally, no reports or complaints of tinnitus were found in the veteran's service treatment records.  It should be noted that almost 15 years after discharge from active duty, the veteran has had several middle and external ear infections, ear pain, right ear surgery [twice], and hearing threshold shifts noted on [post-service] occupational hearing tests from 1989 - 2005.  It is [therefore] a[t] least as likely as not the veteran's current tinnitus is related to these past hearing and/or middle ear problems.

In his hearing before the Board in April 2015, the Veteran acknowledged that it was his signature that appeared on the post-service medical history reports indicating no active tinnitus symptoms for many years after his separation from service, and no history of tinnitus even as recently as January 2007.  He stated, however, that these notations may have been incorrectly entered into his medical history questionnaire by a third party, and that he inadvertently signed these reports.  He affirmed that he always had tinnitus symptoms since active duty after being exposed to the noise of tank cannons being fired and that he would never have indicated otherwise on any formal medical history report.  He also denied having been exposed to post-service acoustic trauma from his job at a factory, indicating that he wore employer-provided hearing protection and that the factory environment in which he worked was never noisy.  Lastly, he denied having any post-service recreational noise exposure, including from hunting firearms and live performances of loud music.

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for tinnitus.  

With regard to the Veteran's assertion that he developed onset of tinnitus in service after exposure to the noise of weapons fire and experienced continuity of tinnitus symptoms thereafter to the present day, the Board finds his account to be lacking credibility.  Indeed, his account is contradicted by the contemporaneous documented clinical records, which show no treatment for tinnitus in active service, and his own express admission at service separation in February 1972 that he had no ear trouble (which would encompass tinnitus).  The credibility of his account of onset of tinnitus in service and continuity of tinnitus symptoms thereafter is further undermined by his clear denials of having any tinnitus symptoms or history of tinnitus on clinical reports dated in October 1995, December 2006, and even as recently as January 2007.  At this juncture, the Board patently rejects the Veteran's assertion that he did not make the prior statements denying that he had tinnitus or a history of tinnitus on the clinical reports dated in October 1995, December 2006, and January 2007, and that these were somehow the incorrect submissions of a third party that he unwittingly affirmed with his signature.  The Veteran has provided no objective proof to support this theory.
 
The Board finds that the Veteran's current unsubstantiated assertions are insufficient to impeach the credibility of his prior statements regarding his pertinent medical history in October 1995, December 2006, and January 2007.  The Board finds that the Veteran's statements of having no tinnitus symptoms and no history of tinnitus in October 1995, December 2006, and January 2007 are credible for establishing this fact.  It is not until he filed his claim for VA compensation for tinnitus in June 2009 that he presented a clinical diagnosis of tinnitus that he began relating to his period of military service.  

The Veteran's prior accounts of having no tinnitus symptoms in the years 1995 - 2007 to be far more credible than his current accounts of onset of tinnitus in service and continuity of tinnitus thereafter.  The Board arrives at this factual finding based on the reasoning that because during the period from 1983 - 2008, the Veteran's primary motivation was to obtain medical treatment for his chronic audiological and otolaryngological health problems, it was therefore in his best interests at the time to present an accurate and truthful accounting of his actual symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As the Veteran stated at the time (i.e., in 1995 - 2007) that he did not experience tinnitus symptoms or have a prior history of such, this is highly probative evidence that no tinnitus was present during this period.  This is contrasted with all of his medical history accounts for the period from June 2009 (i.e., when he filed his original claim for service connection for tinnitus) to the present, because by this time his primary motivation was to obtain monetary benefits in the form of tax-free VA compensation.  This is also a motive that seriously undermines the credibility of his current assertion of having active tinnitus ever since military service over 35 years earlier, which markedly contradicts all of his previous accounts regarding his medical history presented prior to June 2009.  Accordingly, the Board finds that the Veteran's account in this regard is not credible for purposes of establishing a nexus between his current tinnitus diagnosis and his military service through continuity of symptomatology.  

The opinions presented in the October 2009 and October 2011 VA audiological examination reports determined that there was no nexus between the Veteran's current tinnitus and his period of active service, attributing the tinnitus to his post-service history of non-service-connected chronic hearing loss, ear infections, and otolaryngological disorders.  The negative opinions are predicated on the rationale that there was an absence of any credible clinical evidence demonstrating treatment for, or a diagnosis of tinnitus in the records contemporaneous with active duty, or in the years after separation from service all the way up to October 2009, when tinnitus was first presented in the clinical record as an objectively diagnosed disability.  Given the absence of a clinical diagnosis of tinnitus any earlier than October 2009, over 35 years after the Veteran's separation from military service, and given the absence of any credible account on part of the Veteran regarding onset of tinnitus in service and continuity of tinnitus thereafter, the Board finds that this severs any link between his period of active duty with his current tinnitus disability.  The Veteran has not submitted any other contrary competent evidence linking his tinnitus to service, aside from his own discredited assertions.

In balancing the lay opinion of the Veteran asserting a link between his tinnitus and his military service against the medical opinions of the VA audiologists in 2009 and 2011 finding no such link, the Board finds that the Veteran's lay opinion is the less probative by far.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between his tinnitus, first clinically demonstrated many years after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the opinions of the VA audiologists, who have the specialized education and training, are more probative and persuasive. Therefore, the Board finds that the opinions of the VA audiologists outweigh the lay opinion of the Veteran.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


